TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00314-CV




                                   In re Gerald Anthony Wright




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


                Gerald Anthony Wright has petitioned the Court for a writ of mandamus directing the

board of pardons and paroles to release him to mandatory supervision. The Court is authorized to

issue all writs of mandamus against a judge of a district or county court in its district, but the Court’s

mandamus authority is otherwise limited to the enforcement of its jurisdiction. Tex. Gov’t Code

Ann. § 22.221 (West 2004). Wright’s claim against the parole board does not implicate the Court’s

jurisdiction. The petition for writ of mandamus is denied.




                                                __________________________________________

                                                J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Filed: June 24, 2010